Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to applicant’s amendment filed, 28 December 2020, of application filed, with the above serial number, on 16 August 2017 in which claims 2, 12, 22, 32 have been amended. Claims 2-3, 5, 8-13, 15, 18-23, 25, 28-33, 35, 38-41 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 5, 8-13, 15, 18-23, 25, 28-33, 35, 38-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mandre (hereinafter “Mandre”, 2008/0201438) in view of Bukurak et al (hereinafter “Bukurak”, 2014/0040756).
As per Claim 2, Mandre discloses a method of operating a receiving device engaged in a messaging session with a sending device, comprising: 
receiving, from the sending device before a user of the sending device indicates a command to send a communication message, pre-messages that indicate a current 
presenting, on the receiving device, an in-progress visual representation of a message content of a first in-progress version of the communication message on a display screen of the receiving device (at least paragraph 43, 63-64, 74, 80-81, 85-86; pencil icon representation displayed for user B, to indicate a visual representation of the message that user A is typing, and eraser that they are deleting text; Fig. 9B, 10B: 902, 1002; displayed (visual) activity notification indicating 'normal' typing),
wherein the in-progress visual representation mimics the current state of the communication message to indicate any individual data input into the communication message, the in-progress visual representation of the message content of the first in-progress version of the communication message is [not legible] (at least paragraph 43, 63-64, 74, 80-81, 85-86; “initial check to determine if the user has started to enter information into a user input field which was previously empty. In this instance, the input analyser can make an initial assumption from the very first key-press that this corresponds to normal typing, and in response to this sends an activity notification indicating the user is typing. This ensures that the remote user is initially displayed a typing indicator as a default setting, in order to give an indication of user activity to the remote user as soon as possible after typing begins. However, as the number of key-presses at the input field increases, the input analyser can perform further processing on this information and further deduce information about the user activity, and subsequently send further notification messages to update the activity indicator at the remote user if required”; pencil icon representation displayed for user B, to indicate a 
Mandre fails to explicitly disclose the communication message is blurred.
However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Bukarak. Bukarak discloses, in an analogous art, message content from messages from another user can be visually blurred or obfuscated when viewed by a recipient (at least Bukarak Fig. 19-20; paragraph 104-105). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Bukarak’s blurring with Mandre, as Bukarak discloses this being useful for messages that are indicated as being marked as private (at least paragraph 101), wherein such is advantageous such that a recipient may view that there is content of the message but must perform some action in order to view the private message.
As per Claim 3. The method of claim 2, wherein the presenting configures the in-progress visual representation such that none of the message content of the first in-progress version of the communication message can be perceived by rendering the message content from the first in-progress version of the communication message illegible (at least paragraph 43, 63-64, 74, 80-81, 86; activity notification message only telling receiving device to display eg. animated pencil icon that the sending user is 
As per Claim 5. The method of claim 2, further comprising: receiving, from the sending device after the user of the sending device indicates the command to send the communication message, message content from a completed version of the communication message (at least paragraph 63, 67; normal activity detected and indicator sent and message completed and sent and displayed completed message without pencil activity icon), replacing the in-progress visual representation with an unblurred visual representation of the message content from the completed version of the communication message that permits the message content from the completed version of the communication message to be perceived (at least Bukarak Fig. 19-20; paragraph 104-105; after entry to unlock message, viewing results of blurred message). 
As per Claim 8. The method of claim 2, wherein the in-progress visual representation mimics the current state of the communication message based on a frequency of the reception of the pre-messages received at the receiving device from the sending device before the user of the sending device indicates the command to send the communication message (at least Fig. 6, paragraph 15, 64, 79-81; repeatedly analyzing input with each keypress; analyzed input patterns to determine normal typing, is user stops typing and timer expires as in S620, another activity notification message is sent regarding idle user). 
As per Claim 9. The method of claim 2, wherein the presenting presents the in-progress visual representation within a message history window on the display screen of the receiving device (at least Fig. 13, 9B; Skype chat Window; Bukarak Fig. 19).
As per Claim 10. The method of claim 9, wherein one or more visual representations depicting perceivable message content from one or more previously completed communication messages are displayed in the message history window along with the in-progress visual representation (at least Fig. 13; messages 1302). 
As per Claim 11. The method of claim 9, wherein the presenting further presents, on the display screen, an input window that presents an in-progress version of message 
As per Claims 12-13, 15, 18-23, 25, 28-33, 35, 38-41. The limitations therein have substantially the same scope as claims 2-3, 5, 8-11 because claims 2-3, 5, 8-11 are a method for implementing the receiving device of claims 12-13, 15, 18-21, the receiving device of claims 22-23, 25, 28-31, and non-transitory medium of claims 32-33, 35, 38-41. Therefore claims 12-13, 15, 18-23, 25, 28-33, 35, 38-41 are rejected for at least the same reasons as claims 2-3, 5, 8-11.

Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Mandre does not disclose the amended feature of claim 2, namely wherein the in-progress visual representation mimics the current state of the communication message to indicate any individual data input into the communication message, and the in-progress visual representation of the message content of the first in-progress version of the communication message is blurred.
However, par. 32 of the published application provides that such mimicking can be a broad array of mimicking including “Such a communication characteristic indicator may provide a receiving user with a visual, auditory, and/or tactile representation of a speed, direction (e.g., typing, deleting, etc.), rate, inflection, pace, etc., of the in-progress input from the sending user…the receiving computer device may generate an output at a user interface such that the user may hear a “tap, tap, tap” sound, or any alone is taught by Mandre as discussed below with such mimicking of direction; with the mimicking including blurring being taught by the secondary reference. Further, such any individual data input being a single letter individual data input which Mandre would mimic with the pencil icon, multiple letters by an animated pencil icon, and a single delete or backspace individual data input would be mimicked with an eraser animated icon.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant appears to argue that what is claimed is narrow enough such that while multiple letters are typed, each being blurred as they progress and are deleted as the sender types; however, the broadest reasonable interpretation is for mimicking with at least direction of a (single) data input (Mandre) while not being legible (in substance and as indicated by claim 3), and that such content is blurred (Bukurak).
Mandre clearly teaches a pencil icon representation displayed for user B, to indicate a visual representation of the message that user A is typing, and eraser that they are deleting text (at least paragraph 43, 63-64, 74, 80-81,85-86). Mandre teaches an “initial check to determine if the user has started to enter information into a user input field which was previously empty. In this instance, the input analyser can make an initial assumption from the very first key-press that this corresponds to normal typing, and in response to this sends an activity notification indicating the user is typing. as the number of key-presses at the input field increases, the input analyser can perform further processing on this information and further deduce information about the user activity, and subsequently send further notification messages to update the activity indicator at the remote user if required” (emphasis added). Mandre teaches a pencil icon representation displayed for user B, to indicate a visual representation of the message that user A is typing, and eraser that they are deleting text (see Fig. 9B, 10B: 902, 1002). Thus, each character is being analyzed such that if the user key-presses “A” a typing indicator is displayed to the receiving user mimicking what the sender is typing with a visual representation and if the user key-presses “delete” another different visual representation mimic of the character is sent to the receiving user. Thus, Mandre is presenting an in-progress visual representation if the user begins typing by the very first keypress (individual data input).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.